Case 2:21-cv-12770-CCC-JSA Document 44-1 Filed 08/23/21 Page 1 of 3 PageID: 563




                  EXHIBIT A
Case 2:21-cv-12770-CCC-JSA Document 44-1 Filed 08/23/21 Page 2 of 3 PageID: 564




                               Jurisdiction Provision of Agreement

 9.       ENFORCEMENT. Within one (1) day of execution of this Agreement, the Parties will
 jointly request that the Court retain jurisdiction to enforce the terms of this Agreement. In the
 event that the Court finds that a party has breached this Agreement, the Court will have the
 power to enforce this Agreement at equity, including through the issuance of injunctive relief.
 The Parties agree that any proceeding to enforce the provisions herein will be expedited, and in
 the case of any proceeding for preliminary injunctive relief (but not relief in the form of a
 temporary restraining order), allow for reasonably limited discovery and a hearing. The Parties
 preserve any remedy in any proceeding to enforce the provisions herein. The Parties agree that a
 violation of this Agreement and/or the covenants herein will cause substantial and irreparable
 harm to the injured Party. Therefore, if any of the Parties and/or their agents, servants,
 representatives, officers, employees, attorneys, successors, related entities, or assigns breaches
 this Agreement, the injured party may seek immediate injunctive relief, without bond, in the
 Court. Immediate injunctive relief, if sought by Claimants, may take the form of an immediate
 temporary restraining order (including, without limitation, on an ex parte basis, so long as the
 Colony or its counsel has been timely notified) pending a hearing on preliminary injunctive
 relief, upon a mere showing that the action taken, or to be taken, by the Colony would prevent
 the engagement of the Sabbath elevator on any of the days delineated in Paragraph 4.

                              Defined Terms Included in Paragraph 9

 Settlement Agreement and Release (“Agreement”)

 Paul Kurlansky, Helaine Kurlansky, Martin Epstein, Herbert Ennis, Judith Ennis, Mordecai
 Appleton, Henry Katz, Lila Katz, Joan Katz, Glenn Katz, Judith Singer, Samuel Joffe, and Susan
 Joffe (hereinafter collectively referred to as the “Claimants”)

 1530 Owners Corp., Moe Marshall, Ellen Gerber, Kenneth Lipke, Carol Lichtbraun, Justin
 Wimpfheimer, Patricia Di Constanzo, Mark O’neill, and Firstservice Residential (hereinafter
 collectively referred to as the “Defendants”).

 Claimants and Defendants are sometimes hereinafter collectively referred to as the “Parties”

 United States District Court For the District of New Jersey (“Court”)

                            Paragraph 4 (as referenced in Paragraph 9)

 4.     ELEVATOR DAYS. The Colony shall engage the Sabbath Elevators on every Sabbath,
 and on the following Jewish holidays (the “Holidays”):

            a. Rosh Hashanah (2 consecutive days)

            b. Yom Kippur (1 day)

            c. Sukkot (2 consecutive days, followed by 2 more consecutive days a week later)



                                                 2
Case 2:21-cv-12770-CCC-JSA Document 44-1 Filed 08/23/21 Page 3 of 3 PageID: 565




            d. Passover (2 consecutive days, followed by 2 more consecutive days a week later)

            e. Shavuot (2 consecutive days).


 For the avoidance of doubt, the Sabbath Elevators will run for 9.5 hours on each day of a
 Holiday. A list of the dates of Holidays for the next twenty (20) years is attached hereto as
 Exhibit B.




                                                  3
